

117 HR 823 IH: No Vote, No Raise Act
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 823IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Latta (for himself, Mr. Norman, Mr. Grothman, Mr. Weber of Texas, Mrs. Hinson, Ms. Herrell, Mr. Bergman, and Mr. Rosendale) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo eliminate automatic pay adjustments for Members of Congress, and for other purposes.1.Short titleThis Act may be cited as the No Vote, No Raise Act.2.Elimination of automatic pay adjustments for Members of Congress(a)In generalParagraph (2) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(2)) is repealed.(b)Conforming amendmentsSection 601(a)(1) of such Act (2 U.S.C. 4501) is amended—(1)by striking (a)(1) and inserting (a);(2)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and(3)by striking , as adjusted by paragraph (2) of this subsection.3.Effective dateThis Act and the amendments made by this Act shall take effect on December 31, 2022.